Title: To James Madison from Francis Kinloch, 7 May 1803
From: Kinloch, Francis
To: Madison, James


Dear Sir,
Near Georgetown May 7th. 1803
I return you many & very sincere thanks for your kind attention to my request: the passport, accompanied by the few lines you were so good as to add, was exactly what I wishd. The accounts I have lately receivd from Switzerland have in some measure affected my plan, & it is probable, that instead of going to Geneva, I shall proceed towards Paris, & remain at Tours—Blois or Orleans for the winter, as I may find either place best calculated for the health & amusement of my Wife, & the education of my children. The Vessel on board of which I have engaged my passage is not arrived from Bordeaux, & will be detaind about three weeks after it’s arrival, so that I shall not in all probability sail before the 1st of July: Should you about that time have any dispatches, which You may wish conveyd to any of our Ministers in Europe, be pleasd to accept of my services on the occasion: I had once the honour of being known to the President, & Neither the time which has since elapsed, nor the circumstance of my having been prevented by causes not to be controul’d from paying my respects to him, when it was otherwise possible, can have so far affected his mind towards me, I trust, as to render him cautious of entrusting any dispatch of consequence to my care.
It is perfectly unnecessary, I know, that I should give You my political creed; something however like a sentiment of honour & of honesty compells me to say, that my opinion; formd in the cool shade of retirement, has upon some important occasions differ’d from Your’s, & from his. I have considerd the French Revolution from it’s commencement as replete with danger to all that was valuable in Society, & the present usurpation as the first dawn of a return to that sort of good government, of which alone the French nation is capable: England, which has had so few of the good wishes of America on it’s side, has been in my eyes the chosen instrument of Providence in the defence of mankind, & I have considerd that gallant nation as acting upon a great scale the part of Sir Sydney Smith in the Breach at Acre. As to the late Measures of Government with respect to Louisiana, be assured, that they carried along with them the approbation of almost every man in this country whose approbation is valuable, & that such minds are not to be misled by the enthusiasm of any one man, or the forensick elocution of another.

It grieves me in quitting my country, as I shall do soon, to leave it so divided in political sentiments. The malignant nature of the differences between Whig & Tory seems in some measure revived, & the seeds of all that happend to Poland, & of a state as defenceless as that of Switzerland are but too visible.
Excuse me for this intrusion of sentiment & of opinion, & believe me to be with every degree of respect & esteem—Dear Sir, Your Most Obedient Servt
Francis Kinloch
 

   
   RC (DLC).



   
   JM’s reply to Kinloch’s 5 Feb. 1803 letter has not been found.



   
   Sir William Sidney Smith’s defense of Saint-Jean-d’Acre during Napoleon’s siege of the city from 19 Mar. to 21 May 1799 saved that vital Mediterranean port for the British (Alfred Thayer Mahan, The Influence of Sea Power upon the French Revolution and Empire, 1793–1812 [2 vols.; Boston, 1898], 1:299–302).


